Appeal by accounting executors from (a) an order of the Surrogate’s Court, Kings County, directing their examination by an objectant and directing them to produce certain corporate books and records, and (b) an order of said court granting reargument and adhering to the original determination. Order on reargument modified by striking from the ordering paragraph everything following the word “ reargument ”, and by substituting therefor the following: “it is Ordered that the said motion made by Ramona Klein be and the same is hereby granted to the extent hereinafter indicated, and it is further Ordered that Samuel H. Goldman and Frank Klein, executors of the above estate, are directed to appear on the 10th day of June, 1957 at 10:30 a.m. in this Court to be held at the Hall of Records, Brooklyn, New York, Room 21, and submit to examination pursuant to Section 263 of the Surrogate’s Court Act and be examined under oath as to any and all matters relating to ■ their administration of the estate and funds of the above named decedent, and it is further Ordered that Frank Klein, as executor, be and he hereby is directed to produce upon such examination pursuant to Section 296 of the Civil Practice Act the Federal Income Tax Returns for the years 1953 and 1954 filed by Carnival Creations, Inc., its subsidiaries and affiliates, and all books, records, cancelled checks, bills, documents and papers of or in the possession of said Carnival Creations, Inc., its subsidiaries and affiliates, pertaining to (a) alleged loans made to Herman Klein, the decedent, for the years 1953 and 1954; (b) salary paid to and received by Herman Klein, the decedent, during 1953 and 1954; (e) the purchase of a Cadillac automobile by Herman Klein, the decedent, during the year 1954, and (d) the alleged loan in the amount of $20,600 set forth in the account of the executors which is claimed to be due from Herman Klein, the decedent, to Carnival Creations, Inc., or its subsidiaries and affiliates; and it is further Ordered that, on the above-directed examination, all questions concerning the books, records and intracorporate affairs of Carnival Creations, Inc., its subsidiaries and affiliates, shall be directed to Frank Klein alone.” As so modified, order affirmed, without costs. In our opinion, the direction to produce corporate books and records should be made only as to the executor Frank Klein, since his coexecutor, Samuel H. Goldman, is neither an officer nor stockholder of the corporations, nor a person in possession or control of said books and records (Matter of Perkins, 279 App. Div. 1084). For the same reason, so much of the examination as relates to these books and records and to intracorporate affairs should be directed to Frank Klein alone. Appeal from original order dismissed, without costs. Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.